         Case 1:16-cr-00468-GHW Document 449 Filed 12/07/18 Page 1 of 3

HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646


                                                     December 2, 2018


VIA EMAIL—UNDER SEAL
Honorable Gregory H. Woods
United States District Judge
United States District Court
500 Pearl Street
New York, NY 10007

       Re:     United States v. Grant and Reichberg, 16-cr-468 (GHW)

Dear Judge Woods:

       We write to respectfully address part of our planned cross of Jona Rechnitz
tomorrow, as well as to provide the Court and U.S. Attorney’s Office additional
defense exhibits. Like our previous letters, we ask that the Court maintain this
letter under seal until Rechnitz has completed his cross.

       During his direct testimony, Rechnitz testified about numerous tickets that
were either “fixed,” or attempted to be fixed, by the co-conspirators. Nov. 11, 2018,
Tr. 2669–86. We were surprised by this testimony on alleged ticket fixing, as only
one of the eighteen official acts in the government’s amended Bill of Particulars was
about “ticket fixing,” and, even then, it was only one ticket. See BOP, Dkt. # 238, p.
2. Additionally, we had believed that the government had concluded, based on
Rechnitz’s statements in his 3500 material, that the tickets were taken care of by
lawyers Mr. Reichberg hired, and that Mr. Reichberg then “up charged” his clients.
See, e.g., 3501-29, p.17; 3501-180 (“JSR friend, tickets, jury duty – Jeremy took care
of. Through lawyer … Jeremy had lawyer who dealt w/ this for him like anyone
would do/could do”). We therefore did not expect the government to elicit
substantial testimony about “ticket fixing.” As such, we did not intend to introduce
DMV documents in our cross-examination of Rechnitz.

        Contrary to the 3500 material and our expectation, however, Rechnitz
testified on his direct examination that Mr. Reichberg “fixed” tickets and got points
removed from licenses. Tr. 2669-2671. Moreover, even though the BOP listed only
one ticket which was allegedly “fixed,” the government introduced evidence about
five other tickets (about which no notice was given) which were allegedly “fixed” or
attempted to be “fixed.”
        Case 1:16-cr-00468-GHW Document 449 Filed 12/07/18 Page 2 of 3

HAFETZ & NECHELES LLP


       Given this direct testimony, we now plan on crossing Rechnitz about these
tickets and proving that they were not, in fact, “fixed.” We will introduce DMV
records to prove that the recipients of these tickets were found guilty on each of
these tickets, and, on many, points were imposed on their licenses. We have
attached certain DMV records (JR 60003–4; 60010–11; 60021; 60023–24; 60026;
60029–30; 60033–36; 60044–45; 60051; 60057), that we plan on introducing during
Rechnitz’s cross. These DMV records are both self-authenticating and admissible
pursuant to a hearsay exception.1

       The DMV records we plan on introducing, e.g., JR 6004,2 are all self-
authenticating under F.R.E. 902(1). First, they bear the seal of the State of New
York. See 902(1)(A). Second, they are certified as “true and complete cop[ies]” by the
Executive Deputy Commissioner of Motor Vehicles. See 902(1)(B). This certification
qualifies as a 902(1)(B) attestation. See United States v. Ventura-Melendez, 275 F.3d
9, 14 (1st Cir. 2001) (holding that “although LC Pagan did not use the precise term
‘attest,’ he stated that he ‘certifies and swears’ that the contents of the CNER are
accurate,” and that “easily supports the requirement of Rule 902(1) that the
signature purport to be an attestation”) (internal quotation marks and brackets
omitted). See also United States v. Kuzmenko, No. 2:12-cr-00062 JAM, 2014 U.S.
Dist. LEXIS 47017, at *7 (E.D. Cal. Apr. 2, 2014) (“Provided that the ‘DMV license
printout’ bears the seal of the State of California as well as a signature purporting
to be an execution or attestation, the evidence is self-authenticating under FRE
902(1) and the Government need not call a custodian-witness to lay foundation for
this evidence.”). In addition, these records are self-authenticating under F.R.E.
804(4).

      As to hearsay, these records are admissible both as business records, under
F.R.E. 803(6), and as public records, pursuant to F.R.E. 803(8). In fact, all these
records bear a note that says: “This is to certify that this document is a true and
complete copy of a record on file in the New York State Department of Motor
Vehicles, Albany, New York.” Others, e.g., JR 60003, in addition to the above-
mentioned certification, also provide that:

       “The record was made in regular course of New York Department of
       Motor Vehicles daily business. It is the business of the New York State
       Department of Motor Vehicles to create and maintain the records of
       drivers in the state of New York. Entries in this document are made at

1
  Certain other ticket-related documents, such as original tickets, are not self-
authenticating but we will lay a foundation for their introduction through Rechnitz’s
testimony.
2 In some of the original documents, the seal is on the back of the two-sided DMV record. In

the copies of those documents provided to the Court, we have provided the back pages
bearing the seal and attestation behind the front pages.

                                             2
       Case 1:16-cr-00468-GHW Document 449 Filed 12/07/18 Page 3 of 3

HAFETZ & NECHELES LLP

      the time the recorded transactions or events took place or within a
      reasonable time thereafter. The person who reports the information is
      under business duty to do so accurately.”

Id. Cf. Kuzmenko, 2014 U.S. Dist. LEXIS 47017, at *7 (“Drivers’ licenses are
admissible under the public records exception to the rule against hearsay, pursuant
to FRE 803(8).”).

       We did not previously provide these DMV exhibits to the government because
we did not believe that the government would elicit testimony from Rechnitz that
numerous tickets were “fixed.” Indeed, we assumed that the government had
realized, as we had based on our investigation, that the tickets were not fixed. But
now that the government has elicited testimony about the alleged “ticket fixing” of
specific tickets we are entitled to confront Rechnitz with the DMV records which
show the falsity of his statements.

       As the DMV records are both self-authenticating and admissible pursuant to
a hearsay exception, the Court should admit them into evidence during Rechnitz’s
cross.


                                             Respectfully submitted,

                                                   /s/
                                      By:    Hafetz & Necheles LLP
                                             Susan R. Necheles
                                             Gedalia M. Stern

cc: All counsel (via Email)




                                         3
